DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 11–19), a machine (claims 1–10), and a manufacture (claim 20), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of obtaining elements of message data that has been decomposed relating to payments in order to then determine a likelihood of a particular event occurring by: 
obtaining first elements of decomposed message data, the first elements of decomposed message data being associated with exchanges of data involving a first counterparty and characterizing real-time payments requested by or from the first counterparty during a first temporal interval;
based on the first elements of decomposed message data, determining a value of a plurality of parameters that characterize the first counterparty during the first temporal interval, and based on the first elements of decomposed message data and on the parameter values, generating output data indicative of a likelihood of an occurrence of an event during at least one of the first temporal interval or a second temporal interval; and
transmitting notification data operable by the first counterparty, the notification data comprising at least a portion of the output data, and the notification data causing an application program to present the portion of the output data within a digital interface.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., obtaining elements of message data that has been decomposed relating to payments in order to then determine a likelihood of a particular event occurring).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “processor” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [005] of the specification). Independent claims 1 and 20 are nearly identical to independent claim 11 so the same analysis applies to it. Independent claim 1 contains additional elements such as “a communications interface” and “memory” which are merely being used to implement the abstract idea of claim 11.
Dependent claims 2–10 and 12–19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 12 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe output data comprising a numerical score and that the notification data is at least one of the parameter values and that the notification data leads to the device presenting a graphical representation of the score and parameter value on a digital interface. Dependent claim 3 also has the same limitations as claim 12 so the same analysis applies to it as well. 
Dependent claims 4 and 13 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe obtaining second elements of decomposed message data during a first temporal interval. Dependent claims 5 and 14 recite nearly identical limitations that further define the abstract idea noted in claim 11 of as they describe obtaining the value of first one of parameters and then determining an aggregate value of the first parameter. Dependent claims 6 and 15 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe that the event is associated with a product held by the first counterparty and the output data is indicative of the likelihood of the occurrence of the event during the second temporal interval. Dependent claims 7 and 16 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe obtaining elements of the product data and modifying the term or condition and storing this data. Dependent claims 8 and 17 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe applying a trained machine learning process to a dataset and then generating the likelihood of the occurrence of the event. Dependent claims 9 and 18 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe obtaining additional elements from mapped data and storing those elements. Dependent claims 10 and 19 recite nearly identical limitations that further define the abstract idea noted in claim 11 as they describe what the message is (a request-for-payment message). 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696